Exhibit 10.10

 

January 26, 2004

 

Adrian Jones

28442 Camino La Ronda

San Juan Capistrano

CA 92675

 

RE: Offer of Employment from BakBone Software, Inc.

 

Dear Adrian:

 

Following our recent discussions, on behalf of BakBone Software, I am pleased to
extend our offer to you for the position of Senior Vice President, Worldwide
Alliances and OEMs for BakBone Software. This position will be based out of our
Corporate Offices in San Diego, California. In this position you will report
directly to me, and your anticipated start date will be February 17, 2004.

 

As Senior Vice President, Worldwide Alliances and OEMs your annual Targeted
Earnings upon achievement of your planned objectives will be $350,000 per annum.
This will consist of a base salary of $240,000.00 annually, and a bonus of
$110,000.00 annually for achievement of your planned goals and objectives. The
specific goals and objectives that this bonus will be based upon are to be
determined. Specifically we have discussed that one third of your bonus will be
based upon achievement of non-financial management objectives. The other two
thirds of your bonus will based upon a combination of OEM revenues and world
wide company revenues. The bonus plan will provide you with an opportunity for
additional payment upon over-achievement of your goals.

 

To assist you in making the transition to BakBone, the first 3 (three) months of
your Targeted Earnings will be guaranteed (i.e. you will be guaranteed to make
at least 100% of your bonus amount during that 3 month period).

 

All employees are entitled to participate in our health and dental benefits
programs. Your coverage will begin on March 1, 2004. Additionally, the Company
carries a $100,000 life insurance policy on you. Details of all benefit plans
including 401K, Flex Spending and 529 will be provided to you upon your
employment.

 

You are eligible to participate in the Company’s stock option plan and will be
granted 250,000 options, at a price to be determined. Options granted under this
plan will vest annually in equal portions over a four (4) year period beginning
on your effective start date. One hundred thousand (100,000) of these options
will include a change of control provision whereby these options will
immediately vest in the event that:

 

  1.   There is a change of control in the company (as defined in the stock
option agreement), and

 

  2.   You are not offered a similar level position within the new entity to
your then-current position within BakBone at the time of this change of control.



--------------------------------------------------------------------------------

However, if a change of control occurs in the first 12 months of your employment
at BakBone, then these 100,000 options will vest immediately (i.e. regardless of
whether you are offered a similar level position within the new entity).

 

If the above two conditions exist (i.e. change of control with no similar level
position offered) at any time during your employment with BakBone you would also
be entitled to receive six (6) month Targeted Earnings as a severance payment
should you leave the company at that time.

 

If at any time during your employment with BakBone (except in the case of a
change of control) you are dismissed without cause you will be entitled to 3
months severance pay of your salary.

 

By accepting this offer of employment you will be required to sign BakBone’s
standard corporate personnel acknowledgements and Employee Handbook that are
required of all employees and management. This offer is conditional in all
respects to verification, as is acceptable to the Company, of your authorization
to work in the United States. BakBone is an equal opportunity employer and does
not discriminate based on any category protected by California or Federal law.

 

BakBone Software is an at-will employer. This means that you and/or the Company
have the right to terminate your employment at any time with or without cause
and with or without notice. Any contrary representations are superceded by this
offer. Any modifications to this at-will term of your employment must be in
writing and signed by you and a Company officer. This Offer of Employment in no
way creates an employment contract between you and the Company.

 

We agree that, to the extent permitted by law, all claims or disputes between
you and the Company, or its officers, employees or affiliates, will be resolved
by final, binding arbitration, in accordance with the employment dispute
resolution rules of American Arbitration Association. This agreement includes
disputes of any nature, including, without limitation, all claims for any
alleged unlawful employment practice, discrimination, harassment, termination of
employment, or any other disputes which may hereafter advise.

 

This offer will expire on the January 30, 2004.

 

Adrian, I am delighted to make this offer and look forward to your assistance in
taking BakBone to the “next level”. If these terms are agreeable to you, please
sign below and return to the Human Resources department at fax # 858-450-6928.

 

BakBone Software, Inc.

 

/s/ Keith Rickard                                  this                     
26th                      day of         January                , 2004.

Keith Rickard

CEO/President

                

 

Acknowledged, Agreed and Accepted by:

 

/s/ Adrian Jones                                      this                     
28th                      day of         January                , 2004.

Adrian Jones (by signing, I agree to keep the terms of my employment
confidential.)    

 

2